10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-00132-MMD-CLB Document 192 Filed 06/05/19 Page 1 of 4

STEVEN T., JAFFE, ESQ.
Nevada Bar No. 7035

sjafte@lawhjc.com

HALL JAFFE & CLAYTON, LLP
7425 Peak Drive
Las Vegas, Nevada 89128
(702) 316-4111
Fax (702) 316-4114

Attorneys for Defendant,
Daniel Germain

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

TERRANCE WALKER, Case No. 3:18-CV-00132-MMD-CBC

Plaintiff,
VS. DEFENDANT DANIEL GERMAIN’S

OPPOSITION TO PLAINTIFF’S

INTELLI-HEART SERVICES, INC.,, MOTION TO COMPEL DEFENDANTS
DANNY WEISBURG, VANNESSA TO MEET AND CONFER ON JOINT
PARSONS, DANIEL GERMAIN, DISCOVERY PLAN

Defendants.

 

 

 

 

Defendant DANIEL GERMAIN, by and through his attorney of record, STEVEN T.
JAFFE, ESQ., of HALL JAFFE & CLAYTON, LLP, respectfully submits the following
memorandum of points and authorities in opposition to Plaintiff's Motion to Compel Defendants
to Meet and Confer on Joint Discovery Plan, filed on May 22, 2019 (ECF No. 189).

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION & PROCEDURAL POSTURE

There is no need for the parties to confer on a Joint Discovery Plan because the Court has
already determined that discovery is stayed pending the resolution of Defendants’ motions to
dismiss (ECF Nos. 159, 169), Should the Court agree that dismissal is warranted, the Court has
no reason to compel discovery. As such, Plaintiff's motion to compel such a conference is
unnecessary, premature, frivolous and should be denied.

Hl

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00132-MMD-CLB Document 192 Filed 06/05/19 Page 2 of 4

On April 24, 2019, the Magistrate Judge Carla Baldwin Carry, entered an order staying
discovery in this matter pending the appearance of the new joined defendants and stating, “[t]he
court will set a case management conference following the appearance of the newly named
defendants.” ECF No. 157.! On May 17, 2019, the District Court entered a minute order denying
Plaintiff's Motion to Reopen Discovery (ECF No. 174) and reaffirmed, pursuant to its prior
order (ECF No. 166) that additional “discovery was unnecessary to support Plaintiffs response
to the pending motion to dismiss.” (ECF No. 188). Following that Order, defendants confirmed
that pursuant to the Court’s order, they would wait to confer on a Joint Discovery Plan until such
time as the Court issued its ruling on the pending on motions to dismiss. Declaration of Terrance
Walker, dated May 22, 2019, Exhibit 1. Plaintiff rejected this, arguing, “one order has nothing
to do with the other order.” Jd.

II. DISCUSSION

In this case, Mr. Germain has filed a motion to dismiss in lieu of an answer and as such,
should not be required to participate in a Rule 26(f) conference. While LR 26-1(a) requires the
parties to conduct a Rule 26(f) conference “within 30 days after the first defendant answers or
otherwise appears”, such a rule may be modified by the Court as appropriate “based on the
circumstances of any particular case.” LR 1-3.

Pursuant to the Court’s order on April 24, 2019, the Court indicated it would be
responsible for setting a case management conference in this matter. In other words, the court
indefinitely postponed the scheduling requirements under LR 26-1. By its subsequent orders,
the Court confirmed such discovery would take place, if necessary, after the resolution of the
motions to dismiss, once again indefinitely postponing the requirements of LR 26-1. This is not
unusual. See e.g., Ministerio Roca Solida v. U.S. Dep't of Fish & Wildlife, 288 F.R.D. 500, 507
(D. Nev. 2013); Tradebay, LLC v. eBay, Inc., 278 F.R.D, 597, 608 (D. Nev. 201 1); Aguirre v.
S. Nevada Health Dist., No. 2:13-CV-01409-LDG, 2013 WL 6865710, at *2 (D. Nev. Dec. 30,
2013), Plaintiff's motion should be denied.

Mf

 

| That order was affirmed by the District Court on May 30, 2019 (ECF No, 190).

2

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00132-MMD-CLB Document 192 Filed 06/05/19 Page 3 of 4

Defendant Daniel Germain reserves the right to seek his attorney fees incurred in
responding to this motion pursuant to Fed. R. Civ. P. 11(b)(1) and (c). See Wood v. McEwen,
644 F.2d 797 (9th Cir. 1981) (affirming sanctions and attorney fee award against pro se litigant
who continuously refused to abide by the Court’s discovery orders and made voluminous

frivolous filings). ao

DATED this 9 day of June 2019.

HALL JAFFE & CLAYTON, LLP

Vedi

my

By: Loft’

STEVEN T. JAFFE, ESQ.
Nevada Bar No. 7035
7425 Peak Drive

Las Vegas, Nevada 89128

Attorney for Defendant, Daniel Germain

 

 

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00132-MMD-CLB Document 192 Filed 06/05/19 Page 4 of 4

CERTIFICATE OF SERVICE
Pursuant to FRCP 5(b), I certify that 1 am an employee of HALL JAFFE & CLAYTON,

LLP, and on this SA vay of June 2019, I served a copy of the foregoing DEFENDANT
DANIEL GERMAIN’S OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL
DEFENDANTS TO MEET AND CONFER ON JOINT DISCOVERY PLAN as follows:

[X] U.S. MAIL — By depositing a true copy thereof in the U.S. Mail, first class postage
prepaid and addressed as listed below; and/or

[ ] FACSIMILE — By facsimile transmission to the facsimile number(s) shown below;
and/or

[ ] HAND DELIVERY — By hand-delivery to the addresses listed below; and/or
[X] ELECTRONIC SERVICE — Pursuant to the Court’s CM/ECF e-filing system.

Terrance Walker
212 Hillcrest Drive, #1
Reno, Nevada 89509
walkerbillion@gmail.com
Plaintiff, in propria persona

William J. Geddes, Esq.
Kristen R. Geddes, Esq.
THE GEDDES LAW FIRM, P.C.
8600 Technology Way, Suite 107
Reno, Nevada 89521
Will@TheGeddesLawFirm.com
Kristen@TheGeddesLawFirm.com
Attorneys for Defendant Intelli-Heart Services, Inc.

/s/ Linda P. Daniel
An Employee of
HALL JAFFE & CLAYTON, LLP

 

 
